Woodward, J.:
This is .an actipn under the Employers’ Liability Act to recover damages for personal injuries. There can be no doubt that at the close of the evidence the defendant was entitled to a dismissal of the complaint for a failure of proof. The court, however, went further and dismissed the complaint upon the merits, and this it had no authority to do upon the case as it was then presented; there was simply a failure of proof, not an impossibility of proof which might entitle the plaintiff upon a new trial to recover. The discussion of the case by the court in dismissing the complaint clearly shows that with sufficient evidence in support of the allegations of the complaint a case would be presented for the jury, and so long as there is such a condition it is. not proper for’the court to dismiss upon the merits; that is the equivalent of saying that there could be no recovery as a matter of law under the facts alleged.
The judgment appealed from should be modified by striking out the words “ upon the merits,” and as so modified affirmed.
Jenks, P. J., Thomas, Carr and Rich, JJ., concurred.
Judgment of the Municipal Court modified by striking out the words “upon the merits,” and as so modified affirmed, without costs.